Rees, J.:
This is an appeal from a district court decision in a workers’ compensation proceeding. The notice of appeal was filed February 21, 1978. Although the journal entry of judgment covering the decision of the district court was filed February 8, 1978, the trial court communicated to counsel its decision by “written decision” filed January 27, 1978. Thus, under Hensley v. Carl Graham Glass, 3 Kan. App. 2d 57, 589 P.2d 124 (1979), rev. granted February 19, 1979, we would be without jurisdiction.
K.S.A. 1978 Supp. 44-556(c) has been amended. Sen. Bill No. 423, effective April 24, 1979. The time for the filing of a notice of appeal is now expressly stated to be “within thirty (30) days after the entry of judgment as provided in K.S.A. 60-258 and amendments thereto.” The mentioned statutory amendment also provides pending appeals shall be deemed timely if the notice of appeal was filed within twenty (20) days from the date of the journal entry of judgment. Accordingly, we have jurisdiction.
With regard to the nonjurisdictional issue on appeal, the district court judgment is affirmed. Horton v. Fleming Co., 3 Kan. App. 2d 121, 590 P.2d 594 (1979), rev. denied April 11, 1979.